Citation Nr: 0110237	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of the proper initial rating for service-
connected residuals of a left (major) shoulder gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for 
residuals of a left (major) shoulder gunshot wound and 
assigned a 10 percent disability rating.

The veteran also has perfected an appeal on an issue of 
whether there is new and material evidence to reopen a claim 
of entitlement to service connection for diabetes mellitus.  
That issue is the subject of a separate Board decision.

The veteran initiated but did not perfect an appeal of an RO 
decision denying service connection for hypertension and for 
a left eye disorder.  Therefore, those issues are not on 
appeal before the Board.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

The veteran asserts that he is entitled to a higher 
evaluation for his service-connected residuals of a left 
(major) shoulder gunshot wound.  He contends that his current 
symptomatology is more severe than is contemplated by the 
currently assigned disability rating for this disorder.

Preliminary review of the available medical evidence 
discloses insufficient basis upon which to determine to what 
extent, if any, the veteran may be entitled to an increased 
rating for the disorders at issue here.  The VA physician who 
examined him in June 1999 noted findings including chronic 
pain and decreased range of motion.  However, no current 
examination records comment on a functional loss, if any, 
resulting from left shoulder pain.  The Board notes that VA 
must consider provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.49 
in assigning an evaluation for a musculoskeletal disorder of 
this nature and that rating personnel must consider 
functional loss and clearly explain the affect of pain upon 
the disability.  See VAOPGCPREC 9-98.

In June 2000 the veteran perfected an appeal of the RO's July 
1999 rating decision granting service connection for 
residuals of a left (major) shoulder gunshot wound and 
assigning a 10 percent disability rating.  In July 2000 the 
RO notified the veteran that it had certified the appeal and 
was transferring the claims file to the Board, and that the 
veteran had 90 days to submit additional evidence.  In August 
2000 the veteran provided the Board with a copy of a one page 
VA treatment record pertaining to symptomatology identified 
as possibly related to the veteran's left shoulder gunshot 
wound.  This evidence was not accompanied with a waiver 
permitting initial Board review of the evidence.  See 
38 C.F.R. § 20.1304(c) (2000).  The RO has not reevaluated 
the veteran's claim in light of this new evidence or 
addressed the new evidence in a supplemental statement of the 
case because the evidence was submitted directly to the 
Board.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or his representative waive 
consideration.  A veteran is also entitled to notice of the 
RO's decision and, if the decision is adverse, to an 
opportunity to respond to the decision.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (2000).  Because the RO did not consider 
evidence timely submitted after appeal certification and 
because neither the veteran nor his representative waived RO 
consideration of this evidence, the Board is constrained to 
REMAND this appeal so the RO can cure the procedural defect.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, the Board REMANDS this case for the 
following action:

1.  The RO must arrange for a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
residuals of a left (major) shoulder 
gunshot wound.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  Range of motion 
should be reported in all planes and in 
degrees and the examiner should express 
an opinion as to the severity of the 
veteran's limitation of left shoulder 
motion and resulting disability.  The 
examining physician also should review 
pertinent aspects of the veteran's 
history and comment on the effects of the 
veteran's service-connected residuals of 
a left (major) shoulder gunshot wound 
upon the veteran's ordinary activity and 
on how it impairs him functionally.  The 
examiner should also specifically comment 
on the degree of functional loss, if any, 
resulting from pain, weakened movement, 
excess fatigability, or incoordination 
and fully explain the rationale for all 
conclusions.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40, 
4.45 and 4.49 (2000).  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claims.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  When the requested development is 
complete the RO should review the claim 
in light of the additional evidence, 
including all medical records received 
since July 1999.  If the RO denies the 
benefit sought on appeal, it should issue 
a supplemental statement of the case and 
provide the veteran with a reasonable 
time within which to respond.  The RO 
then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



